Citation Nr: 1534560	
Decision Date: 08/13/15    Archive Date: 08/20/15

DOCKET NO.  11-02 778A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been presented to reopen a previously denied claim for service connection for a back disability, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Caroline M. Lovett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2001 to January 2005.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2010 rating decision issued by a Department of Veterans' Affairs (VA) Regional Office (RO).

In his substantive appeal, the Veteran requested a hearing before a member of the Board.  He was notified of his July 2014 hearing by letter in June 2014, but did not attend the hearing or subsequently request a new hearing.  His hearing request is deemed withdrawn.  38 C.F.R. § 20.702(d).

For the reasons explained below, the issue of is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  Service connection for back disability was initially denied in a July 2006 rating decision.  The Veteran did not appeal that decision or submit relevant evidence within one year of notification and the decision is final.  

2.  Evidence submitted since the July 2006 denial relates to an unestablished       fact necessary to substantiate the claim and/or raises a reasonable possibility of substantiating his claim for service connection.


CONCLUSION OF LAW

The criteria for reopening the claim of entitlement to service connection for back disability have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran first sought service connection for back disability in a September 2005 claim.  He was diagnosed with thoracolumbar strain without radiculopathy during a VA examination in December 2005.  However, the RO denied this claim in July 2006 because the condition was not shown to have occurred in nor was caused by service.  It was noted that service treatment records showed no complaints of back pain or numbness in the back.

The Veteran did not appeal the rating decision, nor did he submit new and material evidence within one year of that decision; therefore, that decision is final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2014); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  

Generally, if a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).  In making this determination, the Board must review all of the evidence submitted since the last final decision.  

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold to reopen a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110 (2010)

New and material evidence can be construed as that which would contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's disability or injury, even when it would not be enough to convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).


For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Despite the determination reached by the RO regarding whether a claim should be reopened, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

In August 2009, the Veteran sought to reopen his claim for service connection.  Included with his request were two lay statements from men who reportedly served with the Veteran on the Spangdahlem Air Base, Germany.  They described the Veteran injuring his back during the course of his duties.  They also attested that the Veteran's position and duties prevented him from seeking medical attention due to the demanding duty schedule.  The Veteran also included a November 2009 opinion from his primary care physician that the Veteran's duties in service likely were the cause of acute back pain at that time and his continued chronic back issues. 

Such evidence is new as it was not previously of record, and is material as it relates to an unestablished fact necessary to substantiate the claim.  Accordingly, as such evidence is new and material, the previously denied claim for service connection for a back disability is reopened. 


ORDER

New and material evidence having been presented, the claim for service connection for a back disability is reopened; to this limited extent, the appeal is granted.



REMAND

Having reopened the Veteran's claim for service connection, the Board must now determine whether service connection was warranted.  However, additional development is required before the claim can be adjudicated on the merits. 

As the Veteran has submitted buddy statements suggesting he injured his back during service, the Board finds that a VA examination is warranted.  38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, the buddy statement indicated the Veteran ultimately transferred to     a support position in service due to his back disability.  The Veteran's service personnel records should be requested. 

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers (both VA and private) who have treated him for his back disability since service.  After securing any necessary release, the AOJ should request any relevant records identified.  If any requested records are not available, the Veteran should be notified of such. 

2.  Request the Veteran's service personnel file through official sources.  If no records exist, the Veteran should be notified of such. 

3.  Thereafter, schedule the Veteran for a VA spine examination.  The entire claims file, to include electronic files, must be reviewed by the examiner.  All indicated tests should be conducted and the results reported.

After review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current low back disability arose in service or is related to any incident of service,      to include the Veteran's report of suffering an injury following heavy lifting during service.  Please explain    why or why not.  

If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge    (i.e. no one could respond given medical science and     the known facts) or by a deficiency in the record or        the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training.)

4.  After the development requested above has been completed to the extent possible, the AOJ should again review the record.  If the benefit sought on appeal remains denied, the appellant should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


